


110 HR 1042 IH: To extend trade promotion authority.
U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1042
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend trade promotion authority.
	
	
		1.Short titleThis Act may be cited as the Trade
			 Promotion Authority Extension and Enhancement Act of 2007.
		2.Extension of trade
			 promotion authoritySection
			 2103 of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3803)
			 is amended—
			(1)in subsection
			 (a)(1)(A)—
				(A)in clause (i), by
			 striking 2005 and inserting 2011; and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)July 1, 2016, and
				July 1 of each fifth calendar year thereafter, subject to subsection
				(c).
						;
				(2)in subsection
			 (b)(1)(C)—
				(A)in clause (i), by
			 striking 2005 and inserting 2011; and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)July 1, 2016, and July 1 of each fifth
				calendar year thereafter, subject to subsection
				(c).
						;
				and
				(3)in
			 subsection (c)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A), by striking 2005 and inserting
			 2011; and
					(ii)by
			 amending subparagraph (B) to read as follows:
						
							(B)the trade
				authorities procedures shall be extended to implementing bills submitted with
				respect to trade agreements entered into under subsection (b) during the 5-year
				period beginning on July 1, 2011, and during each 5-year period thereafter,
				unless the Congress adopts an extension disapproval resolution under paragraph
				(5) after April 1, and before July 1, of the year in which any such 5-year
				period begins.
							If an
				extension disapproval resolution is adopted during the period specified in
				subparagraph (B), then trade authorities procedures shall not be extended with
				respect to trade agreements entered into during any 5-year period described in
				subsection (b) that begins on or after the date on which the resolution is
				adopted.;
					(B)in paragraph
			 (2)—
					(i)by
			 striking If the President and all that follows through
			 extension, and inserting The President shall submit to
			 the Congress, not later than April 1, 2011, and not later than April 1 of each
			 fifth year thereafter, a written report with respect to the extension of trade
			 authorities procedures during the 5-year period beginning on July 1 of the year
			 in which the report is submitted, ; and
					(ii)by
			 adding at the end the following flush sentence:
						
							No report
				under this paragraph is required after a disapproval resolution is adopted
				under paragraph
				(5).;
					(C)by amending
			 paragraph (3) to read as follows:
					
						(3)Other reports to
				Congress
							(A)Report by the
				Advisory Committeethe Advisory Committee for Trade Policy and
				Negotiations established under section 135 of the trade Act of 1974 shall, not
				later than June 1, 2011, and not later than June 1 of each fifth year
				thereafter, a written report that contains—
								(i)its views regarding the progress that has
				been made in negotiations to achieve the purposes, policies, priorities, and
				objectives of this title; and
								(ii)a
				statement of its views, and the reasons therefor, regarding whether the trade
				authorities procedures should be extended for the succeeding 5-year period
				under paragraph (1).
								(B)Report by
				ITCThe International Trade
				Commission shall submit to the Congress, not later than June 1, 2011, and not
				later than June 1 of each fifth year thereafter, a written report that contains
				a review and analysis of the economic impact on the United States of all trade
				agreements implemented on or after July 1 of the fifth preceding calendar
				year.
							(C)Termination of
				reporting requirementNo
				report under subparagraph (A) or (B) is required after a disapproval resolution
				is adopted under paragraph (5).
							;
				and
				(D)in paragraph
			 (5)—
					(i)by
			 striking (5) and all that follows through the end of
			 subparagraph (A) and inserting the following:
						
							(5)Extension
				disapproval resolutions(A)For purposes of
				paragraph (1), the term extension disapproval resolution means a
				concurrent resolution of Congress, the sole matter after the resolving clause
				of which is as follows: That the Congress disapproves the extension of
				trade authorities procedures under the Bipartisan Trade Promotion Authority Act
				of 2002 to any implementing bill submitted with respect to any trade agreement
				entered into under section 2103(b) of that Act on or after July 1,
				___., with the blank space being filled with the year that begins the
				applicable 5-year period described in paragraph
				(1)(B).
								;
				and
					(ii)in
			 subparagraph (D)(iii), by striking after June 30, 2005 and
			 inserting during the period beginning on July 1 of a year that begins a
			 5-year period described in paragraph (1)(B) and ending on April 1 of the last
			 year of that 5-year period.
					
